Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  September 25, 2019                                                                                Bridget M. McCormack,
                                                                                                                   Chief Justice

  159443 & (15)                                                                                           David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 159443
                                                                    COA: 347375
                                                                    Wayne CC: 18-006163-FC
  MARCUS WAYNE MARTIN, JR.,
          Defendant-Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the March 4, 2019 order
  of the Court of Appeals is considered. We DIRECT the Wayne County Prosecuting
  Attorney to answer the application for leave to appeal within 28 days after the date of this
  order. In particular, the prosecuting attorney shall address the defendant’s claim that he
  received erroneous advice about the applicability of consecutive sentencing from both
  trial counsel and the trial court.

         The application for leave to appeal and motion to remand remain pending.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           September 25, 2019
         t0918
                                                                               Clerk